Citation Nr: 9919069	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to August 
1990 and from March 11, 1991 to March 29, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in April 1998.  A statement of the case was 
mailed to the veteran in April 1998.  The veteran's 
substantive appeal was received in April 1998.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in May 1998.


REMAND

In a VA Form  9, Appeal to the Board of Veterans' Appeals, 
received in April 1998, the veteran requested that he be 
afforded a personal hearing at the RO before a member of the 
Board.  The veteran was subsequently afforded a personal 
hearing before a hearing officer at the RO in May 1998.  The 
Board notes that although the veteran testified at a personal 
hearing before a hearing officer at the RO, he did not waive 
or withdraw his request for a hearing before a member of the 
Board.  In light of the foregoing, the veteran should be 
provided the opportunity for such a hearing.

Accordingly, this matter is REMANDED for the following 
actions:

1. The RO should schedule the veteran for 
a personal hearing before a member of the 
Board at the RO.  

2. Following the completion of the 
personal hearing or in the event the 
veteran does not participate in the 
scheduled hearing, the claim should be 
returned to the Board for appellate 
adjudication.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




